

117 HR 420 IH: No Taxpayer Funding for Paris Climate Agreement Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 420IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Roy (for himself, Mr. Crenshaw, Mr. Pfluger, Mr. Arrington, Mr. Cloud, Mrs. Boebert, Mr. McClintock, Mr. Womack, Mr. Budd, Mr. Williams of Texas, Mr. Mooney, Mr. Biggs, Mr. Buck, Mr. Cawthorn, Mr. Brooks, Mrs. McClain, Mr. Steube, Mr. Murphy of North Carolina, Mr. McKinley, Mr. Mullin, Mr. Cline, Mr. Moore of Alabama, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds to provide for the United States to become a party to the Paris Agreement.1.Short titleThis Act may be cited as the No Taxpayer Funding for Paris Climate Agreement Act.2.Prohibition on use of funds to provide for the United States to become a party to the Paris Agreement(a)In generalNotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to provide for the United States to become a party to the Paris Agreement.(b)Paris Agreement definedIn this section, the term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015. 